ORDER
PER CURIAM.
Appellant, Tranell Stewart (“Defendant”), appeals from the judgment of Circuit Court of St. Louis County convicting him of first degree robbery, section 569.020 RSMo (2000),1 and armed criminal action, section 571.015, after a jury trial. Defendant was sentenced to thirteen years imprisonment for the first degree robbery and a concurrent term of five years imprisonment for armed criminal action. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 30.25(b). We have, however, provided a memorandum opinion for *128the use of the parties only setting forth the reasons for our decision.

. All statutory references are to RSMo 2000 unless otherwise indicated.